Citation Nr: 1410057	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for cervical spine degenerative disc disease.

5.  Entitlement to service connection for radiculopathy of the upper extremities.

6.  Entitlement to service connection for a foot disability, to include bilateral hallux valgus and plantar fasciitis.




ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to October 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2006 and August 2007 rating decisions by the St. Petersburg, Florida, RO.  The April 2006 decision denied service connection for a left ankle disability and granted service connection for hypothyroidism with an initial rating of 10 percent.  The August 2007 rating decision denied service connection for cervical spine degenerative disc disease, radiculopathy of the upper extremities, and hallux valgus and also denied a rating above 10 percent for lumbar spine degenerative disc disease, previously rated as lumbar strain.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for de Quervain's tenosynovitis was raised by the Veteran's May 2010 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a left ankle disability, cervical spine disability, upper extremity radiculopathy, and bilateral foot disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc disease is manifest by limitation of flexion to no more than 80 degrees and flare-ups of pain, but no additional functional loss throughout the period on appeal.

2.  The Veteran's hypothyroidism has been controlled on medication without fatigability or mental sluggishness throughout the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).

2.  The criteria for an evaluation in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	Lumbar Spine

Under the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes (DC) 5235-5242, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

The Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

The instant appeal arises from an April 2007 claim.  Just prior to the claim, she had been through physical therapy for several service-connected disabilities.  At the conclusion of the physical therapy in January 2007, she was found to have 0 percent limitation of motion in the lumbar spine without pain but had tenderness at the L5-S1 spinal processes.  

In April 2007 the Veteran was afforded a VA examination.  She reported constant, moderate pain radiating from her back into her right leg and toes.  She reported it affected her ability to walk a few yards during flare-ups.  She reported flare-ups of pain once per month for one to two weeks.  The examiner found mild paravertebral muscle spasm with tenderness.  The Veteran's gait was normal.

Her range of motion was measured as flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and rotation to 40 degrees.  All motions were measured with pain.  No additional limitation of motion was noted with repetition.

The Veteran underwent another VA examination in November 2008.  She complained of constant pain aggravated with sitting, bending, and stooping.  She reported her ambulation was not affected, but reported difficulty dressing due to bending.  She continued to report one flare-up a month with increased pain but no further functional impairment.  The examiner found mild right paraspinous lumbosacral tenderness but no muscle spasm.  The Veteran's gait was normal.

The Veteran's range of motion was measured as flexion to 60 degrees with no pain and to 80 degrees with pain, extension to 40 degrees, and right and left lateral flexion and rotation to 50 degrees.  Pain on extension, lateral flexion, and rotation was noted and the end of each range of motion.  There was no additional limitation due to pain or fatigue following repetitive use.

In March 2009 at a VA pain clinic appointment the Veteran continued to report pain in her low back, reporting the pain wakes her up at night and is made worse by standing and bending forward.

After consideration of all of the evidence, including the Veteran's own statements regarding her symptoms, the Board finds that the Veteran is not entitled to a rating greater than 10 percent for her back disability.

The Veteran's range of motion testing in both April 2007 and November 2008 showed greater range of motion than the criteria for a 20 percent rating and no muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Specifically, the Veteran's forward flexion was measured to 90 and 80 degrees on examination, although the November 2008 VA examiner noted pain beginning at 60 degrees.  No additional loss of range of motion was noted on repetition in either examination.  Thus, the Veteran's limitation of range of motion is more accurately represented by the criteria for a 10 percent rating, even considering her limitation due to pain.

Although the Veteran did report flare-ups at both examinations, the November 2008 VA examiner specifically noted that the flare-ups did not cause further functional impairment.  The Board acknowledges the Veteran's repeated complaints of pain, but notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  While the Board recognizes the Veteran's pain and her complaints of difficulties bending, the Board ultimately finds there is not additional functional limitation such that a higher rating is warranted.

The Board has also considered whether the Veteran's low back disability has resulted in objective neurological abnormalities.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  The Veteran has been granted service connection for a right S1 radiculopathy and a left lower extremity radiculopathy.  The Veteran did not disagree with either the initial ratings or the effective dates assigned.  The Board finds that these ratings are not before the Board.

The Veteran's service-connected lumbar spine disability has been changed to degenerative disc disease (DDD).  DDD is another name for intervertebral disc syndrome (IVDS).  IVDS may be rated under alternative criteria using incapacitating episodes instead of orthopedic and neurological findings.  38 C.F.R. § 4.71a, DC 5243.  Incapacitating episodes require bedrest prescribed by a physician.  Id.  The Veteran has not alleged and the record does not otherwise show that she has ever been prescribed bedrest by a physician.  Thus, a rating under the alternative ratings formula for IVDS is not warranted.  Id.  

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to low back disability and neurological dysfunction of the lower extremities that is not encompassed by the schedular criteria.  The reported complaints of pain and decreased motion are fully contemplated by the schedular criteria.  There is nothing in the record to distinguish this Veteran's case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and concludes that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

	Hypothyroidism

The Veteran's hypothyroidism is rated at 10 percent under Diagnostic Code 7903.  

Diagnostic Code 7903 provides for a 10 percent rating for hypothyroidism manifest with fatigability or where continuous medication is required for control; a 20 percent rating when manifest with fatigability, constipation, and mental sluggishness; a 60 percent rating when manifest with muscular weakness, mental disturbance, and weight gain; and a 100 percent rating when manifest with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, and sleepiness.  38 C.F.R. § 4.119.  The Board notes that the criteria for a 30 percent rating are successive of the criteria for a 10 percent rating.  The lower 10 percent rating may be warranted solely on the basis of fatigability, but a 30 percent rating is warranted on fatigability, constipation, and mental sluggishness.  Thus, these criteria are successive, and assignment of a 30 percent rating requires that the elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).

The Veteran's service treatment records show that she was evaluated for thyroid problems in 2002.  By the time of her July 2005 separation from service physical examination, she denied thyroid trouble.

Private treatment records reflect that the Veteran's labs showed hypothyroidism in November 2005, and she was started on medication.  There were no associated complaints of fatigue, constipation, or mental sluggishness.  The November 2005 note indicates that the Veteran was treated for a urinary tract infection and that laboratory testing showed TSH and T4 scores that indicated hypothyroidism.  In March 2006 her doctor  noted her hypothyroidism was stable and there were no reports of fatigue, constipation, or mental sluggishness.  An October 2006 private treatment record reflects that the Veteran's doctor increased her hypothyroidism medication and noted that the condition was "partially treated."

An October 2006 VA primary care physician note reports that the Veteran had complaints of constipation and continued to use her medication.  She was sent for a gastrointestinal consultation.  The consultation report indicates constipation for the previous six months.  The doctor suspected underactive thyroid.  She underwent a November 2006 colonoscopy that was normal. 

At a VA examination in January 2006, the Veteran reported that when she was diagnosed with hypothyroidism in 2005 she was experiencing symptoms including decreased energy, increased fatigability, decreased mental capacity, constipation, heat and cold intolerance, and weight gain.  She did not appear to be experiencing those symptoms, or any others, at the time of the VA examination.  At a second VA examination, in April 2007, the examiner found that the Veteran's hypothyroidism was currently euthyroid on thyroid hormone replacement.

Subsequent VA treatment records show that her thyroid tests were low again in July 2007, resulting in another increase in medication dose.  The Veteran had no complaints associated with the thyroid testing; these appear to have been routine.  Thus, the increase in dosage does not establish whether the Veteran had fatigue, constipation, or mental sluggishness at that time.

The evidence that the Veteran had fatigue, constipation, or mental sluggishness at separation from service consists of the Veteran's account in the January 2006 VA examination.  The November 2005 private treatment note indicates that she did not have lay observable complaints.  Instead, the private treatment record indicates that the hypothyroid was discovered incidentally during treatment for a urinary tract infection.  The Board places greater weight on the contemporaneous treatment records as they are objective and without bias.  The Board finds that the preponderance of the evidence shows that the Veteran's hypothyroidism is controlled on medication with no ongoing symptoms such as fatigability or mental sluggishness.  The Veteran's complaint of constipation in 2006 alone is not enough to warrant a rating in excess of 10 percent.  Without a finding of fatigability and mental sluggishness, a 30 percent rating cannot be awarded.  See Tatum, supra.  The Board concludes that she is not entitled to a higher rating for the condition.  The Board also notes that the Veteran complained of heat and cold intolerance in 2006.  Cold intolerance is a part of the criteria for a 100 percent rating.  The record at the time associated the heat and cold intolerance with perimenopause.  The Board finds that this is not associated with the service-connected hypothyroid disability.  Therefore, it is not a basis for a rating in excess of 10 percent.  Therefore, the Board finds that a preponderance of the evidence is against a higher rating for the Veteran's hypothyroidism.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to hypothyroidism that is not encompassed by the schedular criteria.  The reported complaints of constipation are contemplated by the schedular criteria.  The Veteran's arguments in support of her appeal do not mention any other manifestations or functional impairment caused by the hypothyroidism that has not been considered in the schedular rating above.  There is nothing in the record to distinguish this Veteran's case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and concludes that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Notice letters were sent to the Veteran in December 2005, March 2006, and December 2006, prior to the initial adjudication of the issues on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  She was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  Thus, the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The hypothyroidism initial rating appeal arises from a granted claim of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or address prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that all necessary development has been accomplished.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  38 C.F.R. § 3.159(c)(1), (2).

The Veteran was afforded VA medical examinations in January 2006, April 2007, and November 2008.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


ORDER

A rating in excess of 10 percent for lumbar spine degenerative disc disease is denied.

An initial rating in excess of 10 percent for hypothyroidism is denied.


REMAND

The Board finds that a remand is necessary to afford the Veteran a VA examination in connection with her claim for service connection for a left ankle disability, cervical spine disability, upper extremity radiculopathy, and bilateral foot disability.




	Left Ankle

The Veteran was afforded a VA examination of her ankle in January 2006.  She reported intermittent pain since rolling her left ankle in service in 2003.  The examiner diagnosed left ankle sprain.

A September 2004 service treatment record reflects that the Veteran complained of left hip, knee, and ankle pain.  In July 2005 she reported intermittent left ankle pain for a year provoked by walking.  She reported a constant, throbbing pain in August 2005.  An x-ray was normal other than a small posterior talar process osteophyte.

As the evidence shows the Veteran has a current diagnosis of left ankle sprain, the Veteran has stated that she rolled her ankle in service, and service treatment records reflect complaints of ankle pain in service, the Board finds a VA examination with opinion on the nature and etiology of the Veteran's ankle condition is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

	Cervical Spine and Radiculopathy

The Veteran's service treatment records reflect that she sought treatment for neck pain after motor vehicle crashes in February 1988 and December 2005.

VA treatment records reflect that the Veteran was seen for a complaint of neck pain in October 2007 and found to have neck pain without radicular symptoms.  An MRI showed C3/C4 mild disc central protrusion.

As the evidence suggests a neck injury in service and a post-service MRI has shown a mild disc central protrusion, the Board finds a VA examination is necessary to determine the nature and etiology of the Veteran's current cervical spine condition.

As the Veteran claims she has radiculopathy of the upper extremities secondary to her claimed cervical spine disability, the Board finds that claim must be remanded as well and any radiculopathy symptoms reported on VA examination.

	Foot Disability

The Veteran was diagnosed with hallux valgus by x-ray in October 2006, approximately one year after her discharge from service.  She was afforded a VA examination in April 2007 at which the examiner also diagnosed plantar fasciitis.  Although the Veteran's original service connection claim was only for hallux valgus, she stated in her notice of disagreement that she believes her plantar fasciitis is also related to her service.  The RO has not considered the Veteran's plantar fasciitis claim.  

Therefore, the Board has recharacterized the issue as service connection for a bilateral foot disability, to include hallux valgus and plantar fasciitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran's service treatment records show a complaint of foot pain and the Veteran's spouse submitted a statement that he recalled the Veteran having foot pain and slanted big toes in service.  

The Board finds that the Veteran should be afforded a VA examination to obtain a medical opinion as to the etiology of the Veteran's hallux valgus and plantar fasciitis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination(s) with an appropriate examiner(s) to determine the nature and etiology of her claimed left ankle, cervical spine, and bilateral foot disabilities.

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to offer the following opinions:

a) Does the Veteran have a current left ankle condition, and if so, is it at least as likely as not (a 50 percent or greater probability) that the condition began in or was caused by her service?

b) Does the Veteran have a current cervical spine condition, and if so, is it at least as likely as not (a 50 percent or greater probability) that the condition began in or was caused by her service?  The examiner should also opine as to whether the Veteran has radiculopathy in her upper extremities as a result of her claimed cervical spine condition.

c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hallux valgus and plantar fasciitis began in or were caused by her service?

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


